Howell, J.
William Harris has appealed from a judgment against him for $1000, as surety on an appeal bond furnished by the plaintiffs.' His defense is that the necessary proceedings were not had against the principals. The evidence shows that two executions were issued without effect, one in New Orleans and the other in St. Charles. It is shown that the United States Circuit Court had possession of the property of the plaintiffs, and specially enjoined the execution of any writ against them. This brings the ease within the doctrine in Alley v. Hawthorn, 1 An. 123, and Lepretre v. Barthet, 25 An. 124. It differs materially from the circumstances in the case of Saux et al. v. Betz, just deoided.
Judgment affirmed.
Rehearing refused.